Citation Nr: 0520635	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-08 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left wrist sprain 
and carpal tunnel syndrome.

2.  Entitlement to an initial compensable disability rating 
for status post trauma to the left ring finger, residuals of 
pseudo boutonniere's dislocation.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1980 to October 
1980.  He also had, in pertinent part, a period of active 
duty for training from June 2002 to July 2002 and a period of 
inactive duty training in November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran perfected appeals for the two issues listed 
above.  In his April 2003 substantive appeal, he requested a 
Travel Board hearing.  Thereafter, in correspondence received 
in July 2004 and September 2004, the veteran advised the RO 
that he was currently stationed in Iraq until December 2005 
and would be unable to attend a Board hearing.  In an October 
2004 letter, the RO advised the veteran that he had been 
placed on the list for a Travel Board hearing and offered him 
the opportunity to clarify his desire for a hearing or to 
withdraw his request.  The veteran's subsequent 
correspondence received in February 2005 and June 2005 
continued to indicate that he would be unavailable for a 
Board hearing until December 2005.  However, he has not 
withdrawn or otherwise altered his request for a hearing.  
Therefore, the appeal must be remanded to the RO to arrange 
for the veteran to be scheduled for a Travel Board hearing 
after his return in December 2005.   

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
have a Travel Board hearing, to be 
scheduled after his return from Iraq in 
December 2005, in the order that this 
request was received.
    
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).
	

                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


